Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits of application SN 17/149,050 and filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings (figure 5-7, 11, 15, and 20) include three dimensional shading (grayscale) and are not simply black line drawings, (see the cited references for examples)

2.    The drawings are objected to because Black and white drawings are normally required in utility patent applications. India ink, or its equivalent that secures solid black lines, must be used for drawings. If shading is needed for explanation of the invention then it should be of one of the approved symbols/hatching. See MPEP 608.2 (VII, VII, IX).

3.    Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “acute angle” in claim 1 is a relative term which renders the claim indefinite. It is unclear what the other surface define the acute angle to the leaf spring. It is suggested to recite “an acute angle relative to a cover plate of the receptacle”. 

Claim 2 recites the limitation "the spring" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is different or the same as the “integrated leaf spring” recited in line 11 of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 2011/0192861 to Bates. Bates teaches a first aid cabinet composed a top cover section/second shell (64) pivoted to a base section/first shell (14,16,18,20). The cover section has a restricted openings (74) that align with a receptacle (54) mounted on the inner side of the cover section as best seen in figures 2 and 3. The openings have arcuate portions as best seen in figure 2 and 3. Integrated leaf springs (66) on the receptacle bias first aid items (42,44,46) towards the interior surface of the cover section.  
Bates is silent to the force of the spring and therefore does not expressly disclose the spring having a force of .25 to 2.0 lbs. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the spring have this force by adjusting thickness, width, material, etc, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05. 

Claim(s) 1-6 and 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,762,635 to Spoljaric in view of US Patent 3,189,219 to Holzworth. teaches a first aid cabinet composed a top cover section/second shell (2) pivoted to a base section/first shell (7). The cover section has a restricted openings (5) that align with receptacles (6) mounted on the inner side of the cover section as best seen in figures 2 and 3. As seen in figure 2, the base section has a plurality of compartments divided by shelves to store first aid supplies (40). The outer door (3) is pivotally attached to the cover section (2) and has some transparent portions as seen in figure 1. The outer door is be considered to be part of the top cover section.  As seen in figures 4 and 5, a stack of first aid items (13,30) are located in the receptacle. A single first aid item is pulled through a dispenser chute (35) and out through the opening (5). A keyed lock (10a) which inherently includes a pivoting mechanism locks the base section to the cover. 
Spoljaric does not expressly disclose except an integrated leaf spring that biases a stack of first aid items toward the inner surface of the cover section and the opening being in the side of and top of the cover section. 
Holzworth teaches a receptacle for holding stacks first aid items (29). A cover section (23) interacts with a chute (31) so that a single item (46) of the stack can extend out an opening.  An integrated leaf spring (36) biases the stack toward the cover section. The leaf spring is at an acute angle as best seen in figure 3. The opening (42) is located on the top and side portion of the cover section. The opening in the top portion has tapered or sloped sides as best seen in figure 1 and 5. 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Spoljaric by adding a spring to the receptacle to bias the stack of items and move the opening to the edge of the cover as taught by Holzworth to help with selective dispensing of a single item at a convenient location. 
Spoljaric in view of Holzworth does not expressly disclose that the opening in the top portion is arcuate. It would have been obvious matter of design choice to modify cabinet by making the opening in the top portion to be arcuate, since applicant has not disclosed that having this specific shape solves any stated problem or is for any particular purpose and it appears that the cabinet would perform equally well with the opening being angular with sloped sides and since a change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04.  
For further clarification regarding claim 18, Spoljaric in view of Holzworth is silent to the force of the spring and therefore does not expressly disclose the spring having a force of .25 to 2.0 lbs. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to make the spring have this force by adjusting thickness, width, material, etc, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP § 2144.05. It should be noted that the spring of Holzworth biases similar items to applicant and would likely be within the same or close range of forces.  

	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,762,635 to Spoljaric in view of US Patent 3,189,219 to Holzworth as applied to claim 1 above, and further in view of US Patent 5,515,974 to Higson. Spoljaric in view of Holzworth discloses every element as claimed and discussed above except a recess in both the base and cover to define a handle. Higson teaches a cabinet comprising a base (B) and cover (D) sections. Each section has a recess (A and C) to define a handle as seen in the marked up figure 1 below. At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Spoljaric in view of Holzworth by adding a recess to each section as taught by Higson to provide a handle. 

    PNG
    media_image1.png
    880
    1129
    media_image1.png
    Greyscale

					Higson Marked Up Figure 1


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 7,762,635 to Spoljaric in view of US Patent 3,189,219 to Holzworth as applied to claim 1 above, and further in view of US Patent 2014/0034648 to Peterson. Spoljaric in view of Holzworth discloses every element as claimed and discussed above except keyhole openings in the base section. Peterson teaches a first aid cabinet that includes a base section (22) having keyhole openings (79) located in a panel (24). At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the cabinet of Spooljaric in view of Holzworth by adding keyhole openings to the panel of base section as taught by Peterson as a method of mounting the cabinet to a wall. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dan Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY M AYRES/Examiner, Art Unit 3637